IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CA-00460-COA

MICHAEL J. BOUNDS                                                           APPELLANT

v.

SUZANNE MARIE BENSON, INDIVIDUALLY,                                           APPELLEE
AND SUZANNE MARIE BENSON, AS TRUSTEE
OF THE SUZANNE MARIE BENSON
REVOCABLE TRUST

DATE OF JUDGMENT:                          03/02/2017
TRIAL JUDGE:                               HON. ROBERT Q. WHITWELL
COURT FROM WHICH APPEALED:                 LAFAYETTE COUNTY CHANCERY
                                           COURT
ATTORNEYS FOR APPELLANT:                   THOMAS J. SUSZEK
                                           GEOFFREY F. CALDERARO
ATTORNEYS FOR APPELLEE:                    J. CAL MAYO, JR.
                                           KATE M. EMBRY
NATURE OF THE CASE:                        CIVIL - REAL PROPERTY
DISPOSITION:                               AFFIRMED - 12/11/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., WILSON, WESTBROOKS AND TINDELL, JJ.,
       ROBERTS AND GOWAN, S.JJ.1

       PER CURIAM:

¶1.    The judgment of the Lafayette County Chancery Court is affirmed by an evenly



       1
         Six judges of this Court recused themselves from participation in this case. Because
a quorum of six judges is required to reach a decision, this Court asked the Chief Justice of
the Mississippi Supreme Court to appoint two special judges to participate in the decision
of this appeal pursuant to Mississippi Code Annotated section 9-1-105(1) (Rev. 2014). By
order entered on July 27, 2018, the Chief Justice appointed Senior Status Judge Larry E.
Roberts and Senior Status Judge William E. Gowan to serve as special judges for this case,
including any motion for rehearing.
divided Court. See Wise v. Valley Bank, 861 So. 2d 1029, 1033 (¶10) (Miss. 2003) (“We

hold that when this Court is evenly divided, the order or judgment of the court from which

the appeal is taken must be affirmed.”).

¶2.    AFFIRMED.

     GRIFFIS, P.J., WILSON, WESTBROOKS AND TINDELL, JJ., ROBERTS
AND GOWAN, S.JJ., CONCUR. LEE, C.J., IRVING, P.J., BARNES, CARLTON,
FAIR AND GREENLEE, JJ., NOT PARTICIPATING.




                                            2